      Case 1:19-cv-03351-VEC-RWL Document 243 Filed 03/11/21 Page 1 of 1


                              LUCAS & MERCANTI, LLP
Attorneys                            INTELLECTUAL PROPERTY LAW                      Mailer’s Information
Donald C. Lucas                                                                        Thomas J. Vetter
Michael N. Mercanti                                                               212-661-8000 ext. 151
Peter J. Phillips                      30 BROAD STREET                            tvetter@lmiplaw.com
Klaus P. Stoffel                           21st FLOOR
Elizabeth Lee D’Amore                 NEW YORK, NY 10004
David J. Galluzzo
Steven D. Roth                        Telephone: 212-661-8000                   Registered Patent Agents
Barry Evans                           Facsimile: 212-661-8002                      Yun H. Choe, Ph.D.
William J. Spatz                      Email: info@lmiplaw.com                         Shintaro Yamada
Alfred W. Froebrich                      www.lmiplaw.com
Laurence Manber, Ph.D.
Thomas J. Vetter
Jonathan E. Myers                        March 11, 2021
Lindsay S. Adams
Albert B. Chen
Jonathan A. Tyler
Irving N. Feit
Eric S. Strum
Jay S. Pattumudi
                                  LETTER MOTION
                         REQUESTING LEAVE TO FILE SURREPLY

VIA ECF
The Honorable Robert W. Lehrburger
Magistrate Judge
United States Courthouse
500 Pearl Street, Room 1960
New York, NY 10007
         Re:    Aquavit Pharmaceuticals, Inc. v. U-Bio Med, et al.
                Case No. 19-CV-3351-VEC-RWL
Dear Judge Lehrburger:

       Defendants U-Bio Med, Inc. and Nyeon-Sik Eum respectfully request leave to file a
Surreply in Opposition to Plaintiff’s Motion for Sanctions [Docket 213].
      Good cause exists for granting leave because Plaintiff’s Reply and related papers [Docket
232-234] introduces new allegations, arguments, documents and information, to which
Defendants should have the opportunity to respond.
         Defendants’ Surreply is being filed concurrently for consideration with this motion.
         Plaintiff has not been consulted concerning this motion.

                                                 Respectfully submitted,


                                                 Thomas J. Vetter (tv0364)

cc: Daniel J. Nevrivy (via ECF)




{00537004 }
